
	

114 SRES 322 ATS: Recognizing the 60th anniversary of the refusal of Rosa Louise Parks to give up her seat on a bus on December 1, 1955.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 322
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2015
			Ms. Stabenow (for herself, Mr. Sessions, Mr. Peters, Mr. Shelby, Mr. Leahy, Ms. Hirono, Mr. Markey, Mr. Nelson, Mr. Franken, Mrs. Boxer, Mr. Warner, Ms. Klobuchar, Mr. Kaine, Mr. Reid, Mr. Cochran, and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 60th anniversary of the refusal of Rosa Louise Parks to give up her seat on
			 a bus on December 1, 1955.
	
	
 Whereas many historians date the beginning of the modern civil rights movement in the United States as December 1, 1955;
 Whereas Rosa Louise McCauley Parks was born on February 4, 1913, in Tuskegee, Alabama, the first child of James and Leona (Edwards) McCauley;
 Whereas Rosa Louise Parks was arrested on December 1, 1955, in Montgomery, Alabama, for refusing to give up her seat on a bus to a Caucasian man, and her stand for equal rights became legendary;
 Whereas news of the arrest of Rosa Louise Parks resulted in approximately 42,000 African-Americans boycotting Montgomery buses for 381 days, beginning on December 5, 1955, until the bus segregation law was changed on December 21, 1956;
 Whereas the United States Supreme Court ruled on November 13, 1956, that the Montgomery segregation law was unconstitutional, and on December 20, 1956, Montgomery officials were ordered to desegregate buses;
 Whereas the civil rights movement led to the Civil Rights Act of 1964, which broke down the barrier of legal discrimination against African-Americans;
 Whereas Rosa Louise Parks has been honored as the first lady of civil rights and the mother of the freedom movement, and her quiet dignity ignited the most significant social movement in the history of the United States;
 Whereas Rosa Louise Parks was the recipient of many awards and accolades for her efforts on behalf of racial harmony, including—
 (1)the Congressional Gold Medal; (2)the Spingarn Award, which is the highest honor of the National Association for the Advancement of Colored People for civil rights contributions; and
 (3)the Presidential Medal of Freedom, which is the highest civilian honor in the United States;
 Whereas Rosa Louise Parks was named 1 of the 20 most influential and iconic figures of the 20th century;
 Whereas Rosa Louise Parks sparked 1 of the largest movements in the United States against racial segregation, and by her quiet courage symbolizes all that is vital about nonviolent protest because of the way she endured threats of death and persisted as an advocate for the basic lessons she taught the people of the United States;
 Whereas Rosa Louise Parks and her husband Raymond Parks relocated to Michigan in 1957, and remained in Michigan until the death of Rosa Louise Parks on October 24, 2005;
 Whereas, in November 2005, Congress authorized the Joint Committee on the Library to procure a statue of Rosa Louise Parks to be placed in the Capitol; and
 Whereas the bus on which Rosa Louise Parks sparked a new era in the quest for freedom and equality in the United States is—
 (1)1 of the most significant artifacts of the civil rights movement in the United States; and
 (2)on permanent display in the Henry Ford Museum in Dearborn, Michigan: Now, therefore, be it
	
 That the Senate— (1)recognizes and celebrates the 60th anniversary of the refusal of Rosa Louise Parks to give up her seat on a bus on December 1, 1955;
 (2)commemorates the legacy of Rosa Louise Parks to inspire all people of the United States to stand up for freedom and the principles of the Constitution; and
 (3)endeavors to work with the same courage, dignity, and determination exemplified by a civil rights pioneer, Rosa Louise Parks, to address modern inequalities and injustices.
			
